Citation Nr: 0002678	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for nasolacrimal duct 
obstruction, right eye, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The Board remanded this appeal in 
December 1998, and the appeal is again before the Board.

In its remand, the Board referred the issues of ptosis, 
inward-growing eyelashes, nerve damage, and scarring to the 
RO.  The Board again refers these issues for adjudication by 
the RO.  In a statement dated September 1996, the veteran's 
representative raised the issue of residuals of injury to the 
left eye with neurological deficits.  Likewise, this matter 
is referred to the RO for proper adjudication.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected nasolacrimal duct 
obstruction, right eye, is manifest by no more than epiphora 
and an exceptional or unusual disability picture 
demonstrating that the schedular evaluation is inadequate has 
not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
nasolacrimal duct obstruction, right eye, have not been 
shown.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.84a, Diagnostic Code 
6025 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that he has dry eye syndrome in both 
eyes.  Moreover, his representative has stated that the 
etiology of epiphora in the veteran's left eye has not been 
determined and it is not known if the epiphora in the left 
eye is part of the service-connected injury to the 
nasolacrimal duct causing dryness in the right eye.  The 
Board recognizes these contentions; however, the preliminary 
issue is whether he has submitted a well-grounded claim, and 
if so, whether the VA has properly assisted him in the 
development of his claim.  Considering the veteran's 
contentions, the Board finds his claim plausible and capable 
of substantiation and therefore well grounded within the 
meaning of 38 C.F.R. § 5107(a) (West 1991).  See Caffrey v. 
Brown, 6 Vet.App. 337, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  The Board is also satisfied that 
the RO has developed all relevant evidence necessary for an 
equitable disposition of this appeal.  Therefore, no further 
assistance to the veteran is required.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board concludes that this case presents no evidentiary 
considerations, except as noted below, which warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disabilities 
adversely affect his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Although 
regulations require that a disability be viewed in relation 
to its whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 
4.41, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The RO service connected the veteran's nasolacrimal duct 
obstruction, right eye, in March 1959 and assigned a 10 
percent evaluation.  Under DC 6025, a 10 percent evaluation 
is warranted for unilateral epiphora (lacrymal duct, 
interference with, from any cause).  A 20 percent evaluation 
is warranted for bilateral epiphora.  38 C.F.R. § 4.84a, DC 
6025.

Medical evidence associated with the claims file demonstrates 
that the veteran has suffered from nasolacrimal duct 
obstruction, right eye, ever since an air hose hit him in the 
face, an accident which eventually resulted in his right eye 
becoming virtually useless.  Although his left eye was also 
damaged in the accident, it subsequently improved and it has 
never been service connected, although the veteran has 
indicated his desire that that determination should be 
reviewed.  The RO will adjudicate this matter.  With regard 
to the veteran's present claim, however, DC 6025 provides for 
an increased evaluation only where there is bilateral 
epiphora.  But because the veteran's left eye is not service 
connected, even a showing that he currently suffers from 
bilateral epiphora would not be enough to meet the criteria 
for a 20 percent evaluation, as his left eye is not service 
connected.  Thus, the Board concludes that an increased 
evaluation for the veteran's nasolacrimal duct obstruction, 
right eye, is not warranted at this time.

The Board is cognizant that the veteran's representative 
believes that the etiology of the epiphora in the left eye 
has not been determined and a medical examination should be 
performed.  However, the VA is under no current duty to 
assist with respect to the left eye because it is not 
currently service connected; rather, there is only a duty to 
assist with respect to the right eye.  In this regard, the 
Board has referred the question of service connection for the 
left eye to the RO for proper consideration.

The Board has also considered the issue of entitlement to an 
extraschedular evaluation for the veteran's service-connected 
nasolacrimal duct obstruction, right eye under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In the exceptional case where 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be awarded.  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards is the governing norm in an exceptional case.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1).

In this regard, the record reflects that the veteran worked 
as an inspector for Douglas after his discharge in 1959.  He 
went to work in 1964 as an autobody and fender repairman, and 
he worked for car dealers and repair shops for nearly 30 
years.  He painted cars during ten of those years, and he 
began working out of his own home as of September 1996.  
Because the veteran has a long working history, the Board 
concludes that his nasolacrimal duct syndrome, right eye, has 
not caused a marked interference with his employment.  
Moreover, although the veteran was hospitalized after the 
initial accident in the 1950's, he returned to active duty 
about two months after the accident and he has not 
subsequently required frequent periods of hospitalization 
during his civilian life envisioned by the rating schedule so 
as to justify an extraschedular award.  Thus, this case does 
not present such an exceptional disability picture as to 
render the application of the rating schedule impractical.



ORDER

An increased evaluation for nasolacrimal duct obstruction, 
right eye, is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

